UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7288



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL VERTOIN SAUNDERS,

                                              Defendant - Appellant,

          and

MICHAEL VERTOIN SAUNDERS,

                                             Petitioner - Appellant,

          versus

STEPHEN DEWALT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-204-DKC; CA-05-1366-DKC; CA-05-1558-DKC)


Submitted:   October 20, 2005             Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Michael Vertoin Saunders, Appellant Pro Se. Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Michael Vertoin Saunders, a federal prisoner, seeks to

appeal the district court’s order construing his petition filed

under 28 U.S.C. § 2241 (2000), as a successive motion under 28

U.S.C. § 2255 (2000), and dismissing it for lack of jurisdiction.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”     28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).    We have

independently reviewed the record and conclude that Saunders has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           DISMISSED




                               - 3 -